                                                                                      19-82310-CRJ13
                                                                                                   1
                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA - NORTHERN DIVISION

  In the Matter of:
   Ruth Mercado                            }     Case No: 19-82310-CRJ13
      PLAINTIFF,                           }     AP No: 20-80059-CRJ
   VS.                                     }
   SN Servicing Corporation                }
   U.S. Bank National Trust Association    }
   Nationstar Mortgage, LLC
      DEFENDANTS,



                         COURTROOM NOTES CONTINUING
Matter(s):                  RE: Doc #9; Status Conference
Date and Time:              Wednesday, June 10, 2020 11:00 AM
Appearances:                Enslen Crowe, attorney for Nationstar Mortgage, LLC
                            (Defendant)
                            John C. Larsen, attorney for Ruth Mercado (Plaintiff)
                            Michele T. Hatcher (Trustee)
                            Timothy Pittman, attorney for SN Servicing Corporation
                            (Defendant)
                            Timothy Pittman, attorney for U.S. Bank National Trust Association
                            (Defendant)

Courtroom Deputy:           MeShae Bogue
Presiding Judge:            CLIFTON R. JESSUP JR.

Court Notes:               Continued in open court for telephonic hearing on 7/14/2020 at
                           2:30 p.m.

                           All matters on the docket will be heard telephonically via an AT&T
                           call-in number. The dial-in number is 1-877-336-1280. When
                           prompted, enter the access code #2749965. There is no security
                           code, and please do not select any other feature. Other cases or
                           matters may be scheduled for telephonic hearing at the same time.
                           Parties should call in five minutes prior to the start of the hearing.
                           Once connected, please mute your phone until your case is called.
                           After your hearing is completed, please hang up to end your call.
                           To avoid disruption, telephonic hearing participants are expected to
                           call from a quiet location and are not permitted to use a "speaker"
                           function or to place the call on hold (as this may cause music or
                           other noises to play during the hearings of other participants).
                           Participants are encouraged to call from a landline if possible.

        Case 20-80059-CRJ      Doc 20     Filed 06/10/20 Entered 06/10/20 13:43:22      Desc Main
                                          Document Page 1 of 2
                                                                                 19-82310-CRJ13
                                                                                              2


                           THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY. DO
                           NOT COME TO THE COURTHOUSE. PLEASE SEE THE
                           COURT'S WEBSITE FOR ADDITIONAL INFORMATION
                           (www.alnb.uscourts.gov).




Date Prepared:06/10/2020




        Case 20-80059-CRJ    Doc 20   Filed 06/10/20 Entered 06/10/20 13:43:22     Desc Main
                                      Document Page 2 of 2
